180 F.2d 751
M. WERRINv.CHICAGO EXPRESS, Inc., Appellant.
No. 10119.
United States Court of Appeals, Third Circuit.
Argued March 8, 1950.Decided March 21, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Meyer Love, Philadelphia, Pa., for appellant.
Walter Schachtel, Philadelphia, Pa.  (Einhorn & Schachtel, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, HASTIE, Circuit Judge, and LEDERLE, district judge.
PER CURIAM.


1
We can perceive no error in the proceedings in the court below.  The questions presented were primarily those of fact and were resolved by the trial court in favor of Werrin.


2
The judgment of the court below will be affirmed.